Case 2:20-cv-01800-TLN-DB Document 5 Filed 10/05/20 Page 1 of 2



                                                               FILED
                                                               Oct 05, 2020
                                                           CLERK, U.S. DISTRICT COURT
                                                         EASTERN DISTRICT OF CALIFORNIA




Sep 25, 2020




                                                                 09/30/2020
Case 2:20-cv-01800-TLN-DB Document 5 Filed 10/05/20 Page 2 of 2
